By the Court, Edwards, J.
The circuit judge was right in excluding the testimony which was offered as to the contemplated use of the premises in question. The written lease contained no restriction as to their use; and it was not proposed to .show that the alledged intended use would be injurious to the property.
The material objection which was made by the defendant on the trial, was to the introduction of testimony as to the offer which was made to the plaintiff, by the witness Churchill, for the purchase of the lease. The witness stated that his impres*425sion was that he offered the plaintiff diet of the jury shows that they relie* estimating the value of the lease. Tin ft. And the vermis testimony in ¡ral rule in reference to damages is, that they must be tlie natural and proximate consequence of the act complained of. (2 Greenl. Ev. p. 256.) The particular application of this rule has beeii fully and clearly explained in Masterton v. The Mayor of Brooklyn, (7 Hill, 62.) In that case the court held that although as a general rule, damages for anticipated profits could not be recovered in an action for a breach of contract, on the ground that were too remote and uncertain, still that those profits and advantages which were the direct and immediate fruits of the contract entered into between the parties, stood upon a different footing. “ These,” said Chief Justice Nelson, “ are part and parcel of the contract itself, entering into, and constituting a portion of, its very elements; something stipulated for, the right to the enjoyment of which is just as clear and plain as the fulfillment of any other stipulation. They are presumed to have been taken into consideration, and deliberated upon, and formed perhaps the only inducement to the arrangement.” And there are numerous cases which he cites as illustrative of the rule laid down, in which the plaintiff has been held entitled to recover the difference between the contract price of a thing, and its val-. ue on the day on which the contract was to be performed: (Boorman v. Nash, 9 Barn. & Cress. 145. McLean v. Dunn, 4 Bing. 722. Leigh v. Patterson, 8 Taunt. 540. Gainsford v. Caroll, 2 Barn. & Cress. 624.) But he further says that “ the loss of any speculation, or enterprise in which a party may have embarked, relying on the proceeds to be derived from the fulfillment of an existing contract, constitutes no part of the damages to be recovered in case of breach. So a good bargain made by a vendor in anticipation of the price of the article sold, or an advantageous contract of resale made by a vendee, confiding in the vendor's promise to deliver the article, are considerations always excluded, as too remote and contingent to affect the question of damages.”
Acco’rding to the principle here laid down the plaintiff would *426not have been aJ^^^Ad to give evidence of an advantageous contract for thdj^^^^puit of his lease. And if he would not have been authonl^Br give evidence of a contract, he certainly was not justified moving evidence of a mere offer; neither was this testimony admissible for the purpose of showing the value of the lease.
The next objection taken by the defendant was to the testimony which was introduced as to the loss which the plaintiff sustained, by being compelled to pay the men that he was obliged to discharge, owing to his not being able to get possession of the premises at the time agreed upon. This was a proper item of damage, within the rule laid down in Driggs v. Dwight, (17 Wend. 71.) And as it was specially alledged in the declaration, the testimony was admissible.
New trial granted, costs to abide the event.